Appellant was convicted in the District Court of San Patricio County of transporting intoxicating liquor, and his punishment fixed at two years in the penitentiary.
The State objects to our consideration of appellant's bills of exception upon the ground that same were filed too late. The court overruled appellant's motion for new trial on October 22, 1923, and in its overruling order granted the accused sixty days in which to file bills of exception. A slight mathematical calculation shows the time granted by this order would expire on December 21st. On December 10, 1923, appellant asked and obtained an order of the court below extending the time for filing bills of exception an additional twenty days from the 21st of December. This period of extension would expire on January 11, 1924. We find in the record an application filed by the accused on January 14, 1924, requesting additional time and the learned trial judge then entered an order extending the time for filing such bills of exception ten days.
The uniform holding of this court is that an order of extension which is entered after the expiration of the time allowed by law or theretofore fixed by an order of the court for filing bills of exception and statement of facts, will be ultra vires. We regret we cannot consider the bills of exception because filed too late. *Page 397 
There is a statement of facts and on examination it seems to amply support the conclusion that appellant is guilty of the transportation of intoxicating liquor as charged in the indictment and found by the jury. A recitation of the facts is not deemed necessary.
The judgment of the lower court will be affirmed.
Affirmed.